Case 1:12-cv-01750-JSR-DCF Document 192 Filed 07/28/20 Page 1 of 6

UNITED STATES DISTRICT COURT
‘SOUTHERN DISTRICT. OF NEW YORK

 

 

“UNITED STATES OF AMERICA and STATE 12 Civ, 1750 (JSR\DCF)
OF NEW YORK ex rel: NICHOLS,
Plaintiffs,
Nz.
. - STIPULATION AND ORDER.OF
COMPUTER SCIENCES CORPORATION and: | SETTLEMENT AND RELEASE
CITY OF NEW YORK, BETWEEN THE UNITED STATES
AND THE RELATOR
Defendants. _

 

WHEREAS, this Stipulation and Order of Settlement and Release (the “Relator
Stipulation”) is enteted into. betweeri the United’ States (the “Governinent”), by its attorney,
Audrey Strauss, Acting United States Attorney fot'the Southem District-of New York, and the
relator Oma Nichols, as personal teptesentative of the Estate of Vincent Forcier (“Relator” and,
together with the Government, the “Parties”), through her counsel;

WHEREAS, on or about Match 10, 2012, Vince Forcier, the relator who is now
deceased, filed a complaint in the above-captioned. action ‘in the United States District Court for the
Southern District of New York (the “Court”) under‘the qui tam provisions-of the False Claims Act,
as amended, 31 U.S.C, § 3729 et seg, (the “FCA”), alleging, inter alia, that defendants Computer
Sciences Corp. (“CSC”) and New York City (together, the “Defendants”)violated the FCA, and
CSC violated the New York False Claims Act, in connection with submitting claims to New York’s
‘Medicaid program (“NY -Medicaid”) for early intérvention program services (the “Relator
Action”); .

WHEREAS, on or about October 27, 2014, the Government filed a complaint-in-

intervention (“US Complaint”) against Defendants;

 

 

 

 

 

 

 

 
Case 1:12-cv-01750-JSR-DCF Document 192 Filed 07/28/20 Page 2 of 6

WHEREAS, on or about September 6, 2016, the Government filed an amended
regulations prohibiting the submission of claims to NY-Medicaid before having undertaken
reasonable. measures to obtain. private ifiswrance coverage arid:that CS€:Violated fédéral and. state
regulations prohibiting incentive payment arrangements for billing agents and fraudulently induced
NY-Medicaid to enroll it as a Medicaid provider (the “Covered Conduct”);

WHEREAS, on or about June 26, 2020, the Government, co-plaintiff New York State,
CSC, and Relator entered into a Stipulation of Settlertient and Dismissal (the “CSC Settlement
Agreement”), pursuant to which CSC agreed to pay $860,435.00 (the “CSC-US Settlement
Amount”) to resolve the Government’s claims against CSC forthe Covered-Conduct;

WHEREAS, on or about July:28, 2020, the Government, defendant New York City, and
‘Relator entered inte a Stipulation of Settlement and Dismissal (the “NYC'Settlement Agreement”),
pursuant'to which New York City agreed to. pay $925,000.00 (the “NYC Settlement Amount”) to
the Government to resolve thé Government’s claims against: New York City for. the Covered
Gonduet;,

WHEREAS, Relator has asserted that, pursuant to 31 U.S.C. § 3730(d)(1), she is entitled
to receive.a portion-ofthe amounts due the Government under the NYC Settlement Agreement and
the CSC Settlement Agreement (the “Relator Share Claim”); and

WHEREAS, the Parties mutually desife to reach a full and ‘final compromise of the
Relator Share Claim-pursuant to the terms set forth below.

NOW, THEREFORE, in‘teliance on the representations contained herein and in
consideration of the mutual promises, covenants, and obligations in this Relator Stipulation, and
for good and valuable consideration, receipt of whichis hereby acknowledged, thé Parties agrée as’

‘follows:

 

 

 

 

 

 

 
Case 1:12-cv-01750-JSR-DCF Document 192. Filed 07/28/20 Page 3 of 6

1, Contingent upon receipt by the Government of the full payment of the CSC-US
Settlement Amount under the CSC Settlement Agreement, and within a reasonable time of such
receipt, the Government. will pay Relator, c/o Shelley Slade, Esq., as attomeys for the Relator
(“Relator’s Courisel”), the sum of one hundred and ninety-three thousand and five hundred ninety~
seven dollars and eighty-seven cents ($193,597.87), i.e., 22.5% of the CSC-US Settlement Amount,
in accordance with written instructions provided by Relator’s Counsel. The obligation to make the
payment to Relator under this Paragraph is expressly conditioned on, and only arises with, the
receipt by the Government of the payment of the CSC-US Settlement Amount as required by the
CSC Settlement Agreement. In the event that CSC fails to make the payment-required by the CSC
Settlement Agreement, the United States shall have no- obligation.to make any payment to Relator
pursuant to this Paragraph.

2. Contingent upon receipt by the Government of full payment of the NYC Settlement
Amount under the NYC Settlement Agreement, and within a reasonable time of such receipt, the
Government will pay Relator, c/o. Shelley Slade; Esq, .as -attomneys for the Relator (‘‘Relator’s
Counsel”), the sum of two hundted and eight thousand and one hundred twenty-five dollars.
($208,125.00) i£¢., 22.5% of the NYC Settlement Amount, in accordance with written instructions

provided by Relator’s Counsel. The obligation to niake the payment to the Relator under this.
Paragraph is expressly conditioned on, and only arises with, the receipt by the:Government of the:
payment of the NYC Settlement Amount as required by the NYC Settlement Agreement. In the
event that NYC fails: to make the payment required by the NYC Settlement Agreement, the United.
States shall have.no obligation to. make any payment to Relator pursuant to-this Paragraph.

3. Relator, for herself and her heirs, successors, attorneys, agents, and assigns, agrees
that this settlement is fair, adequate, and reasonable under all circumstances, and wil] not challenge

the NYC Settlement Agreement or the CSC Settlement Agreement, including but not Limited to

 

 

 

 

 

 

 

 

 
Case 1:12-cv-01750-JSR-DCF Document 192 Filed 07/28/20 Page 4 of 6

the NYC Settlement Amount or the CSC-US Settlement Amount, pursuant to 31 U.S.C. §
3730(c)(2)(B) or other applicable law, and expressly waives the opportunity for a hearing on any
such objection, pursuant to 31 U.S.C. § 3730(c)(2)(B) or other applicable law.

4, Inagreeing to accept payment of the Relator’s shares set forth in Paragraphs 1 and 2
above, and upon payment thereof, Relator, for herself and her heirs, successors, attomeys, agents,
and assigns, releases and is deemed to have released and forever discharged the United States and
its agencies, officers, employees, servants, and agents from any claim for a share of any proceeds
of the Settlement Agreement pursuant to 31 U.S.C, § 3730 or other applicable law, and from any
and all claims against the Government and its agencies, officers, ermployees, servants, and agents
arising from or relating to the CSC Settlement Agreement or NYC Settlement Agreement or any
claim in the Relator’s Action or the Amended US Complaint.

5, This Relator Stipulation does not resolve or in any manner affect any claims the
Government has or may have against Relator arising under Title 26, U.S. Code (Internal Revenue
Code), or any claims that the Parties may have arising under this Relator Stipulation.

6. The Government and Relator agree that if the CSC Settlement Agreement or NYC
Settlement Agreement is held by a court not to be “fair, adequate, and reasonable,” as required
under 31 U.S.C. § 3730(c)(2)(B), this Relator Stipulation is null and void.

7. This Relator Stipulation shall inure to the benefit of and be binding only on the

Parties, their successors, assigns, and heirs.

8. This Relator Stipulation shall become final, binding, and effective only upon entry

by the Court.
9. This Relator Stipulation constitutes the entire agreement of the Parties with respect
to the subject matter of this Relator Stipulation and may not be changed, altered, or modified,

except by a written agreement signed by the Parties specifically referring to this Relator

4

 

 

 

 

 

 
Case 1:12-cv-01750-JSR-DCF Document 192 Filed 07/28/20 Page 5 of 6

Stipulation.

10. This Relator Stipulation is governed by the laws of the United States.. The exelusive
jurisdiction and venue for. any: dispute relating to this Relator Stipulation is the United States
District Court.for the Southem District of New York. For purposes of construing. this Relator
Stipulation, this-Relator Stipulation shall be deemed to have been drafted by all Parties to it and
shall not, therefore, be construed against any Party for that reason in any subsequent dispute.

11. This Relator Stipulation may be executed in‘ counterparts, each of which: shall

constitute an original and all of which shall constitute one and the same agreement.

Dated: July 8, 2026 AUDREY STRAUSS
New York; New York Acting United States Attomey for the
Southern District of New York

By:

 

LY YU 7

ARASTU CHAUDHURY
Assistant United States Attorneys
86 Chambers Street, Third Floor
New York, New York 10007
Tel.; (212) 637-2734/2633

Fax: (212) 637-2686

Attorney for the Government

 

 

 

 

 
Case 1:12-cv-01750-JSR-DCF Document 192 Filed 07/28/20 Page 6 of 6

 

Dated: wteAY Abaco
July __»2020 By: Qua Qala

Oma Nichols
As Personal  crecomatv of
the Estate of Vincent Forcier

Relator

 

Dated: Washington, D.C.
July 24 2020

VOGEL SLADE & GOLDSTEIN, LLP

oy J \btleg R: Mbede

" SHELLEY SLADE, ESQ.
1300 Connecticut Ave., #701

Washington, DC 20036
Attorneys for Relator

SO ORDERED:

ng

HOW JED'S, RAKOFF
UNITED STATES DISTRICT JUDGE.

Datea: C/98/ _, 2020

 

 

 
